1                                        UNITED STATES DISTRICT COURT

2                                FOR THE EASTERN DISTRICT OF CALIFORNIA

3
         STEVEN VLASICH,                                                1:13-cv-00326-LJO-EPG (PC)
4
                                    Plaintiff,                          MEMORANDUM DECISION AND
5                                                                       ORDER DENYING MOTION FOR
                            v.                                          NEW TRIAL
6
         DR. C. NAREDDY and DR. O.
7        BEREGOVSKAYA,                                                  (ECF NO. 140)
8                                   Defendants.
9

10
              Plaintiff Steven Vlasich, a state prisoner proceeding pro se and in forma pauperis, alleged in this
11
     case that Defendants Dr. Nareddy and Dr. Beregovskaya (collectively “Defendants”) were deliberately
12
     indifferent to his medical needs in violation of the Eighth Amendment and 42 U.S.C. § 1983. After a
13
     jury trial on February 27 and 28, 2019, ECF Nos. 133 & 134, the jury quickly returned a special verdict
14
     indicating that Plaintiff did not have a serious medical need. ECF No. 135. Plaintiff now moves for a
15
     new trial pursuant to Federal Rule of Civil Procedure 59 (“Rule 59”),1 arguing that the verdict was
16
     “against the evidence bordering on jury nullification.” ECF No. 140 at 1.
17
              Rule 59(a)(1)(A) authorizes granting a “new trial on all or some of the issues—and to any party
18
     . . . after a jury trial, for any reason for which a new trial has heretofore been granted in an action at law
19
     in federal court.” Grounds for a Rule 59(a) motion include the “verdict is against the weight of the
20
     evidence.” Montgomery Ward & Co. v. Duncan, 311 U.S. 243, 251 (1940). A new trial may be granted
21
     based on the argument that the evidence did not support the verdict only if the verdict is against the
22
     “great weight” of the evidence or “it is quite clear that the jury has reached a seriously erroneous result.”
23

24
     1
25    His motion references Fed. R. Civ. Pro. 59(b), which sets forth the time to file a motion for a new trial, so the Court
     assumes he brings this motion under Fed. R. Civ. Pro. 59(a).
                                                                    1
1    Venegas v. Wagner, 831 F.2d 1514, 1519 (9th Cir. 1987). The grant of a new trial is “confided almost

2    entirely to the exercise of discretion on the part of the trial court.” Allied Chem. Corp. v. Daiflon, Inc.,

3    449 U.S. 33, 36 (1980). “The trial court’s decision, therefore, will not be reversed absent a showing of

4    abuse of discretion.” Murphy v. City of Long Beach, 914 F.2d 183, 186 (9th Cir. 1990). On a new trial

5    motion, a district court has the right and duty “to weigh the evidence as he saw it . . .” Id. (internal

6    citation and quotation omitted). “The judge can weigh the evidence and assess the credibility of

7    witnesses, and need not view the evidence from the perspective most favorable to the prevailing party.”

8    Landes Const. Co., Inc. v. Royal Bank of Canada, 833 F.2d 1365, 1371 (9th Cir.1987). “If, having given

9    full respect to the jury’s findings, the judge on the entire evidence is left with the definite and firm

10 conviction that a mistake has been committed, it is to be expected that he will grant a new trial.” Id. at

11 1371-1372; see also Tan Lam v. City of Los Banos, No. 2:15-CV-00531 MCE KJN, 2018 WL 6068048,

12 at *2 (E.D. Cal. Nov. 20, 2018).

13          Here, Plaintiff concedes that the Court properly instructed the jury on what constitutes a serious

14 medical condition, ECF No. 140 at 1, but nonetheless maintains that the evidence he presented of

15 serious back pain, withdrawal symptoms, hypertension, tachycardia, black-outs, and incontinence was so

16 overwhelming that the jury could not (and certainly not so quickly) have reached the verdict it did

17 without failing to adhere to the law, id. at 2. The Court does not agree. The matters in dispute were fact

18 questions for the jury to decide and the evidence presented could have gone either way. The record

19 provides the Court with no basis on which it could conclude that the jury made a mistake, let alone that

20 the jurors ignored the law provided to them.

21          The motion for a new trial is DENIED.

22 IT IS SO ORDERED.

23      Dated:     April 3, 2019                               /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
24

25

                                                           2
